Citation Nr: 1701456	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Raynaud's disease, to include as secondary to chemical exposure to carbon tetrachloride and lead paint. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from February 1951 until February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran had a video conference hearing before the Board in December 2012. In April 2013, the Board remanded the Veteran's claim for additional development. 

In June 2013, the Board denied the claim.  

Due to procedural irregularities, a copy of the Board's decision was not properly mailed to the Veteran until March 23, 2015. In the interim, the Veteran had submitted a July 2014 positive medical nexus opinion from a private physician, David K. Allen, M.D. In response, the RO issued a rating decision on March 2015, finding that medical nexus opinion did not constitute new and material evidence to reopen the previously and finally denied claim of service connection. 

In April 2016, a Joint Motion for Remand (JMR) was filed in the Court of Appeals for Veterans Claims (CAVC). The motion remanded the claim back to the Board for further development. Specifically, the Board was asked to address the finality of the July 25, 2013 decision and also discuss whether the July 2014 nexus opinion and any other evidence have been properly considered by the VA. 

In August 2016 the Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First and foremost, the Board notes that the July 2013 Board decision was clearly returned with an illegible address. Therefore, the Veteran did not have notice of the final decision of the Board. He did not have notice of this decision prior to submitting the private medical opinion by Dr. Allen in August 2014. At that point, the July 2013 decision was not final. 

The Veteran contended at his August 2016 hearing that he utilized carbon tetrachloride to clean motor engine parts at least three times a month. He was also exposed to red lead paint. Additionally, while on the USS McKinley, off the coast of Korea in 1952 to 1955 the Veteran was tasked with removing ice from the ship. He used a fire axe without gloves. He performed the work on four-hour details. 

He testified that in the early 1970s his hands would turn purple along with his face and stomach when exposed to cold temperatures. Overall, the condition primarily affects his bilateral hands. 

Medical records indicate that the Veteran was diagnosed with Raynaud's disease in 2002. He takes nifedipine to control his condition. 

The Veteran had a VA examination in June 2013. The VA examiner noted that the Veteran began having symptoms consistent with Raynaud's disease in 1998 and was formally diagnosed in 2002. The VA examiner noted that the cause of Raynaud's Disease is unknown, but that it appeared to be related to dysregulation of the peripheral arterioles. These arterioles are controlled by the autonomic nervous system. The examiner noted that there was no evidence to support the claim that carbon tetrachloride has a direct effect on the autonomic nervous system. It is likely that if this compound had a direct effect on the autonomic nervous system, that effect would be manifest with an acute exposure. The VA examiner noted that there is no evidence of symptoms manifesting after an acute exposure in service.

The VA examiner notes that in March 2004, the Veteran had an evaluation to determine the cause of the Raynaud's condition. It is noted that he had a test for cold agglutinins. The normal range for this test would be less than 1:64. The Veteran's result was 1:4064. This result shows that his Raynaud's phenomenon is likely due to cold agglutinins.

The VA examiner explained that cold agglutinin disease is an autoimmune disorder that causes a hemolytic anemia and can alter normal blood flow. The disease is usually associated with very high cold agglutinin titers of greater than 1:10,000; therefore, the VA examiner opined that the Veteran does not have cold agglutinin disease, but his titers are high enough to explain his symptoms. 

The VA examiner explained that the Veteran relates that his exposure to potential toxins occurred while in service (1951 to 1955). However, the Veteran's symptoms began in 1998 and he was diagnosed in 2002. Thus, the disease process became evident more than 40 years after this exposure. The VA examiner opined that it is not at least as likely as not that the Raynaud's Disease was caused by these exposures. Alternatively, the VA examiner opined that it is at least as likely as not that his current condition is due to cold agglutinins, an autoimmune disease that is not associated with toxic exposure.  

The VA examiner also addressed lead paint exposure.  The VA examiner noted that lead is an element that can accumulate within the system and cause toxic effects.
The Veteran's blood lead level was 4. The reference range is 0-19. Therefore, the VA examiner opined that it is not at least as likely as not the Veteran's condition is due to lead toxicity as his blood lead level is normal.

The VA examiner did not discuss the relationship of exposure to cold exposure on the USS McKinley to either Raynaud's syndrome or cold agglutinins. 
In July 2014, Dr. Allen submitted an opinion that the Veteran had developed Raynaud's due to prolonged periods of cold and to carbon tetrachloride in his duties on the several ships that he served. Dr. Allen noted that he has not been involved in the Veteran's health care but he received his service history and "am aware that the exposures that he endured have been related to Raynaud's phenomenon". The Board does not find this positive nexus opinion sufficient to grant the Veteran's claim at this time. There is no cited medical literature or rationale nor was there a physical examination of the Veteran or a review of the Veteran's post-service medical records. 

However, the prior VA examiner, as noted above, did not discuss the relationship of exposure to cold exposure on the USS McKinley to either Raynaud's disease or cold agglutinins. Therefore, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from the previous VA examiner, if available. If that examiner is not available, procure an opinion from another appropriate examiner. The examiner should consider the Veteran's exposure to cold on the USS McKinley. The claims file should be made available for review in conjunction with the examination, and the examiner should be provided with a copy of this Remand. 

The examiner should specifically determine if the previously diagnosed Raynaud's disease, to include cold agglutinins are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, to include exposure to cold while shoveling ice on the USS McKinley. The examiner should provide a detailed rationale for all opinions and conclusions expressed.     

2. Then, readjudicate the claim of entitlement to service connection for Raynaud's Disease in light of all the evidence in the record. If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




